DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 14, 15 are amended.
Applicant’s arguments, see pp. 14-15, filed 09/08/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morita in view of Lei.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0289432 to Morita in view of in view of US 2018/0163303 to Lee.
Claim 1: Morita discloses a substrate processing apparatus comprising: a substrate support (1D [bake plate], Fig. 16) configured to support the substrate; wherein the substrate support (1D) comprises a disk (5D [heat transfer portion]) formed in a disk shape (Fig. 16) to support at least one substrate (W [wafer]), at least one pocket groove (23/21 of 25 [seal assembly]) formed on a portion of an upper surface of the disk (upper surface of 5D) in a shape corresponding to the shape of a substrate (W) such that the pocket groove (21B [support portion]) is configured therein to seat at least an edge portion of the substrate (see Fig. 16, where 21B seats at least an edge portion of W), 
a free space forming portion (MS [minute space]) which is spaced inwardly at a predetermined distance from is an edge of the pocket groove (21/23 of 25) and formed to be concave from at least a part of a bottom surface of the pocket groove (see fig. 16) so as to define a stepped portion (21B [support portion]) that supports at least the edge portion of the substrate (W) and forms a free space below the substrate when the substrate is seated on the stepped portion (see where when W is on 21B, MS is a free space below W), and an exhaust passage (27B [exhaust bores]) which connects an outer circumferential surface of the disk (outer edge of 5D) to at least apart of the free space forming portion (MS).
However Morita does not disclose a process chamber configured to process a substrate is formed; the substrate support in the process chamber; and a shower head positioned in the process chamber to face the substrate support so as to provide a processing gas toward the substrate support. 
Lee discloses a process chamber (100 [process chamber], Fig. 1) configured to process a substrate (102 [substrate]) is formed; a substrate support (101 [susceptor]) in the process chamber (100); a shower head (200 [process gas sprayer], Fig. 1) positioned in the process chamber (100 [process chamber], see Fig. 1, para. [0031]) to face the substrate support (101 [susceptor]) so as to provide a processing gas toward the substrate support for the purpose of providing process gases onto the substrate(s) (para. [0031, 0045]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process chamber, and configuration of substrate support and showerhead inside as taught by Lee with motivation to provide gases onto the substrate(s). 
Claim 2: The apparatus of Morita in view of Lee discloses wherein the free space forming portion (MS, Fig. 16, Morita) includes a first heat transfer portion (19’s [balls]) formed to protrude from a center portion of a bottom surface of the free space forming portion (center area of MS, Fig. 2) to the same height as that of the stepped portion (21B, para. [0047]) so as to help heat transfer from the disk to the substrate when the substrate is seated on the stepped portion (21B, para. [0046]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Lee as applied to claims 1-2 above, and further in view of US 20050217585 to Blomiley.
Claim 3: The apparatus of Morita in view of Lee does not disclose wherein the free space forming portion includes a second heat transfer portion that extends from one side of the first heat transfer portion in a direction of the exhaust passage and is formed to protrude from the bottom surface of the free space forming portion to the same height as that of the stepped portion to help heat transfer from the disk to the substrate when the substrate S is seated on the stepped portion.
Blomiley teaches multiple embodiments where heat transfer portion(s) (90a-d, 91, 92, 93, 96, 96m, 96k, Fig. 18-27) can be many shapes (para. [0069-0070]) or can be multiple components or combined components (para. [0073-0074]), for the purpose of increasing the average temperature of the substrate where a cold spot may exist or less than desired uniformity in such regions (para. [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the many options of heat transfer portions and configurations as taught by Blomiley with motivation to increase the average temperature of the substrate where a cold spot may exist or less than desired uniformity in such regions.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Lee as applied to claims 1-2 above, and further in view of US 20140265097 to Cuvalci.
Claim 5: The apparatus of Morita in view of Lee discloses wherein the free space forming portion (MS, Fig. 16, Morita) includes a plurality of lift pin receiving holes (7 [perforations]) and includes a through-hole (7) formed to accommodate therein a substrate lift pin (9 [support pin], Fig. 2, 16). 
However it does not disclose the holes are grooves which are formed to protrude from a bottom surface of the free space forming portion to the same height as that of the stepped portion.
Cuvalci teaches a groove (102 [flange], Fig. 6) formed which can be recessed below, flush with, or extend beyond a surface (para. [0034] which reads on optimizing the groove height), for the purpose of forming a seal between the bottom surface of the substrate and the top of the groove (102) to form and maintain a pressure differential (para. [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of height of the groove as taught by Cuvalci with motivation to form a seal between the bottom surface of the substrate and the top of the groove to form and maintain a pressure differential.
Claims 6-11: (Withdrawn).
Claim(s) 12-15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Lee as applied to claims 1-2 above, and further in view of US 20040144323 to Kai.
Claims 12, 20: The apparatus of Morita in view of Lee discloses wherein the exhaust passage (27B, Fig. 16, Morita) has an inlet portion (inlet of 27B) that is formed on at least a portion in contact with an outer circumferential surface of the disk (outer surface of 5D). 
However it does not disclose the inlet portion is deeper than a bottom surface of the free space forming portion.
Kai discloses (claim 12) an inlet portion (26 [discharge portion], Fig. 15) is deeper than a bottom surface of the portion (52 [surface]); (claim 20) wherein the exhaust passage (53 [space]) includes an inclined portion (inclined between 53 and 26) with a depth linearly increasing from the free space forming portion (51) to the inlet portion (26, between the free space forming portion and the inlet portion (see fig. 15); for the purpose of having gas present in the pocket discharged from the susceptor (para. [0074]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deeper configuration as taught by Kai with motivation to have gas present in the pocket discharged from the susceptor.
Claim 13: The apparatus of Morita in view of Lee, Kai discloses wherein the free space forming portion (MS, Fig. 16, Morita) includes a first heat transfer portion (19’s [balls]) formed to protrude from a center portion of a bottom surface of the free space forming portion (bottom of MS which is top of 5D) to the same height as that of the stepped portion (21B, para. [0047]) so as to help heat transfer from the disk to the substrate when the substrate is seated on the stepped portion (21B, para. [0046]).
Claim 14: The apparatus of Morita in view of Lee, Kai discloses wherein the free space forming portion (MS, Fig. 16, Morita) includes at least one fourth heat transfer portion (another 19) that is formed to protrude from the bottom surface of the free space forming portion to the same height as that of the stepped portion (21B, para. [0047]) to help heat transfer from the disk (5D) to the substrate (W) when the substrate is seated on the stepped portion (21B) and is spaced apart from the first heat transfer portion (a center 19) in a direction of the exhaust passage (27B).
Claim 15: The apparatus of Morita in view of Lee, Kai discloses wherein a plurality of the fourth heat transfer portions (19’s, Fig. 16, Morita) are disposed to be spaced apart from the first heat transfer portion (a center 19) in the direction of the exhaust passage (27B, see Fig. 2, 16).
Claim 19: The apparatus of Morita in view of Lee, Kai discloses further comprising a cover portion (bottom of 21b) which covers at least the inlet portion of the exhaust passage (inlet of 27B) such that the inlet portion is in the form of a tunnel (see Fig. 16).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Lee, Kai as applied to claims 12-15, 19-20 above, and further in view of US 20050217585 to Blomiley.
Claims 16-17: The apparatus of Morita in view of Lee, Kai does not disclose (claim 16) wherein some of the fourth heat transfer portions are extended to the outer circumferential surface of the disk to divide the exhaust passage into two sections and the inlet portion of the exhaust passage is divided into two parts by the fourth heat transfer portion; (claim 17) wherein the free space forming portion includes a fifth heat transfer portion that is formed between the stepped portion and the first heat transfer portion at the same height as that of the stepped portion and protrudes in a shape of a ring which is open toward a direction of the exhaust passage.
Blomiley teaches multiple embodiments where heat transfer portion(s) (90a-d, 91, 92, 93, 96, 96m, 96k, Fig. 18-27) can be many shapes (para. [0069-0070]) or can be multiple components or combined components (para. [0073-0074]), for the purpose of increasing the average temperature of the substrate where a cold spot may exist or less than desired uniformity in such regions (para. [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the many options of heat transfer portions and configurations as taught by Blomiley with motivation to increase the average temperature of the substrate where a cold spot may exist or less than desired uniformity in such regions.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Lee, Kai, Blomiley as applied to claims 16-17 above, and further in view of US 20070128889 to Goto. 
Claim 18: The apparatus of Morita in view of Lee, Kai, Blomiley does not disclose wherein the fifth heat transfer portion includes a plurality of lift pin receiving grooves formed to be concave from a surface of the fifth heat transfer portion in a shape corresponding to a substrate lift pin so as to accommodate therein a plurality of substrate lift pins.
Goto teaches wherein a heat transfer portion (41, Fig. 2-3) includes a plurality of lift pin receiving grooves (33 [perforations]) formed to be concave from a surface of heat transfer portion (41) in a shape corresponding to a substrate lift pin (see Fig. 2) so as to accommodate therein a plurality of substrate lift pins (31 [transfer pins]), for the purpose of dividing the spaces inside and outside the heat transfer portions (41, para. [0040]), thereby improving gas tightness (para. [0048-0049]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat transfer portion and grooves with configurations above as taught by Goto with motivation to divide the spaces inside and outside the heat transfer portions, thereby improving gas tightness.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the independent claim including all of the limitations of the independent claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718